By writ of habeas corpus before the Judge of the District Court of Brazoria County, appellant sought his discharge from the penitentiary of this State. From the order denying the relief prayed for, notice of appeal was given. *Page 346 
The order of the court affirmatively reflects that evidence was adduced at the hearing. The facts are not before us. The presumption attains that they authorized the judgment entered. No error otherwise appears.
The judgment is affirmed.
Opinion approved by the Court.